DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2. 	Applicant’s arguments with respect to claim(s) 1, 8 and 15 have been considered but are moot because the claims have been amended with the new limitations, i.e., requesting sensor data associated with the first physical region from one or more third party systems within the first physical region (Claim 1); receiving, at least partially in response to requesting, the sensor data associated with the first physical region from the one or more third party systems within the first physical region (Claim 8); determining a first physical region associated with the emergency notification data; requesting sensor data associated with the first physical region from one or more third party systems within the first physical region; receiving, at least partially in response to requesting, the sensor data associated with the first physical region from the one or more third party systems within the first physical region (Claim 15), 01/28/2022. Therefore, it necessitates a new ground of rejection as provided in the followings.
 	Notes: the amended limitations are different from the limitations from the canceled claim 16:
	Claim 16. The method as claim 15 recites, further comprising:
 	determining a first physical region associated with the emergency notification data;
 	receiving sensor data associated with the first physical region from one or more systems within the first physical region; and
 	wherein the classification is based at least in part on the sensor data.
 	Claim 16 does not recite a third party system. 

Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically 

5. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


7. 	Claim(s) 1, 3-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daly et al. (Publication No. US 2014/0162583) and further in view of Jain (Publication No. US 2015/0327039). 
Regarding claim 1. (Currently Amended) Daly teaches a computer-implemented method (Daly, the Abstract), comprising:
 	receiving emergency notification data from a public safety answering point (PSAP) server, the emergency notification data associated with an emergency (Daly, Figures 1 and 2, pp [16]-[20], [45]);
 	determining a first physical region associated with the emergency notification data (Daly, Figures 1 and 2, pp [16]-[20], [45]);
 	receiving sensor data associated with the first physical region from one or more systems within the first physical region (Daly, Figures 1 and 2, pp [20]-[21], [41]);
 	determining a classification of the emergency based at least in part on the emergency notification data and the sensor data (Daly, Figures 1 and 2, pp [25]-[27]); and
 	broadcasting, via a mobile device network, an alert warning including the classification of the emergency and response instructions (Daly, Figures 1 and 2, pp [30], [33], [45]).
 	Daly does not teach “requesting sensor data associated with the first physical region from one or more third party systems within the first physical region”. 
	Jain teaches “requesting sensor data associated with the first physical region from one or more third party systems within the first physical region” (Jain, Figure 6, Steps 605, 609, 611, 613, 615, pp [71]-[76]). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Daly by incorporating teachings of Jain, method and system for providing event investigation via witness devices of an emergency event, wherein the event data corresponding to the emergency event from a mobile device, and the location of the mobile device is determined. Furthermore, participating device(s) within the vicinity of the emergency event, as defined by the location of the mobile device, are selected and provided with the option to submit information regarding the event to a database used by authorities, thus the method and system provide the improvement on sufficient, effective and informative data collection for immediate and effective assistance during the emergency event. 
 	Regarding claim 8. (Currently Amended) Daly teaches a system (Daly, the Abstract), comprising: 
 	one or more communication interfaces (Daly, Figure 4, pp [18], [44]); one or more processors (Daly, Figure 4, pp [18], [44]);
 	non-transitory computer-readable media storing computer-executable instructions, which when executed by the one or more 
 	receiving, at least partially via the one or more communication interfaces, emergency notification data from a public safety answering point (PSAP) server, the emergency notification data associated with an emergency (Daly, Figures 1 and 2, pp [16]-[20], [45]); 
 	determining a first physical region associated with the emergency notification data (Daly, Figures 1 and 2, pp [16]-[20], [45]);
 	requesting, at least partially via the one or more communication interfaces, sensor data associated with the first physical region from one or more third party systems within the first physical region (Daly, Figures 1 and 2, pp [20]-[21], [41], [66]);
 	receiving, at least partially in response to requesting, the sensor data associated with the first physical region from third party systems (Daly, Figures 1 and 2, pp [20]-[21], [41], [66]); 
 	determining a classification of the emergency based at least in part on the emergency notification data and the sensor data (Daly, Figures 1 and 2, pp [25]-[27]); 
 	determining broadcast instructions associated with the emergency based at least in part on the classification and the (Daly, Figures 1 and 2, pp [30], [33], [45]); and 
 	sending, at least partially via the one or more communication interfaces, the broadcast instructions to a cellular network provider (Daly, Figures 1 and 2, pp [30], [33], [45]).
 	Daly does not teach “the sensor data associated with the first physical region from the one or more third party systems within the first physical region”. 
	Jain teaches “the sensor data associated with the first physical region from the one or more third party systems within the first physical region” (Jain, Figure 6, Steps 605, 609, 611, 613, 615, pp [71]-[76]). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Daly by incorporating teachings of Jain, method and system for providing event investigation via witness devices of an emergency event, wherein the event data corresponding to the emergency event from a mobile device, and the location of the mobile device is determined. Furthermore, participating device(s) within the vicinity of the emergency event, as defined by the location of the mobile device, are selected and provided with the option to submit information regarding the event to a database used by 
	Regarding claim 15. (Currently Amended) Daly teaches a method (Daly, the Abstract), comprising: 
 	receiving emergency notification data from a public safety answering point (PSAP) server, the emergency notification data associated with an emergency (Daly, Figures 1 and 2, pp [16]-[20], [45]); 
 	determining a classification of the emergency based at least in part on the emergency notification data (Daly, Figures 1 and 2, pp [25]-[27]); and
 	causing, via a cellular network, to send an alert including the classification of the emergency (Daly, Figures 1 and 2, pp [30], [33], [45]).
	Daly does not teach “determining a first physical region associated with the emergency notification data; requesting sensor data associated with the first physical region from one or more third party systems within the first physical region; receiving, at least partially in response to requesting, the sensor data associated with the first physical region from the one or more third party systems within the first physical region.”
determining a first physical region associated with the emergency notification data; requesting sensor data associated with the first physical region from one or more third party systems within the first physical region; receiving, at least partially in response to requesting, the sensor data associated with the first physical region from the one or more third party systems within the first physical region.” (Jain, Figure 6, Steps 605, 609, 611, 613, 615, pp [71]-[76]). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Daly by incorporating teachings of Jain, method and system for providing event investigation via witness devices of an emergency event, wherein the event data corresponding to the emergency event from a mobile device, and the location of the mobile device is determined. Furthermore, participating device(s) within the vicinity of the emergency event, as defined by the location of the mobile device, are selected and provided with the option to submit information regarding the event to a database used by authorities, thus the method and system provide the improvement on sufficient, effective and informative data collection for immediate and effective assistance during the emergency event. 

 	sending a request to the one or more sensors for the sensor data (Daly, pp [21], [41]); and
 	wherein receiving the sensor data associated with the first physical region is at least partially in response to requesting the sensor data (Daly, pp [21], [41]).
 	Regarding claim 4. (Original)  Daly, as modified by Jain, teaches the computer-implemented method as claim 1 recites, wherein the sensor data includes at least one of audio data associated with the first physical region or image data associated with the first physical region (Daly, pp [21], [41]).
 	Regarding claim 5. (Original) Daly, as modified by Jain, teaches the computer-implemented method as claim 1 recites, further comprising:
 	receiving location data from a location database (Daly, Figures 1 and 2, pp [16]-[20]); and
 	wherein determining the first physical region is based at least in part on the location data (Daly, Figures 1 and 2, pp [16]-[20]).
 	Regarding claim 6. (Original) Daly, as modified by Jain, teaches the computer-implemented method as claim 1 recites, further comprising:
(Daly, pp [22]-[23], [30], [41]); and
 	wherein the alert warning is broadcast within the second physical region (Daly, pp [22]-[23], [30], [41]).
 	Regarding claim 7. (Original) Daly, as modified by Jain, teaches the computer-implemented method as claim 1 recites, further comprising:
 	receiving additional emergency notification data from the PSAP server (Daly, pp [22]-[23], [34]);
 	determining that the additional emergency notification data is associated with the emergency (Daly, pp [22]-[23], [34]);
 	determining a second physical region associated with the additional emergency notification data, the second physical region different than the first physical region (Daly, pp [22]-[23], [30], [34]);
 	broadcasting, via the mobile device network and within the first physical region, an emergency clearance message (Daly, pp [22]-[23], [30], [41]); and 
 	broadcasting, via the mobile device network and within the second physical region, an updated alert warning, the updated alert warning including the classification of the emergency and the response instructions (Daly, pp [22]-[23], [28], [34]).
(Daly, pp [27]-[29]).
 	Regarding claim 10. (Original) Daly, as modified by Jain, teaches the system as recited in claim 8, wherein the non-transitory computer-readable media stores additional computer-executable instructions, which when executed by the one or more processors cause the one or more processors to perform operations including determining a second physical region based at least in part on the first physical region and the classification of the emergency and wherein the broadcast instructions are associated with the second physical region (Daly, pp [22]-[23], [28], [34]).
 	Regarding claim 11. (Original) Daly, as modified by Jain, teaches the system as recited in claim 8, wherein the non-transitory computer-readable media stores additional computer-executable instructions, which when executed by the one or more 
 	receiving additional emergency notification data from the PSAP server (Daly, pp [22]-[23], [30], [41]);
 	determining that the additional emergency notification data is associated with the emergency (Daly, pp [22]-[23], [34]);
 	determining a second physical region associated with the additional emergency notification data, the second physical region different than the first physical region (Daly, pp [22]-[23], [30], [34]);
 	determining additional broadcast instructions associated with the emergency based at least in part on the second physical region (Daly, pp [22]-[23], [30], [34]); and 
 	sending, at least partially via the one or more communication interfaces, the additional broadcast instructions to the cellular network provider (Daly, pp [22]-[23], [28], [34]).
 	Regarding claim 12. (Original) Daly, as modified by Jain, teaches the system as recited in claim 8, wherein the non-transitory computer-readable media stores additional computer-executable instructions, which when executed by the one or more processors cause the one or more processors to perform operations including: 
(Daly, pp [22]-[23], [27]-[29]); and 
 	wherein the broadcast instructions instruct the cellular network provider to send the response instructions to user devices within the second physical region (Daly, pp [22]-[23], [27]-[29]).
 	Regarding claim 13. (Original) Daly, as modified by Jain, teaches the system as recited in claim 12, wherein the second physical region is based at least in part on the sensor data associated with the first physical region from third party systems (Daly, pp [22]-[23], [30], [34]).
 	Regarding claim 14. (Original) Daly, as modified by Jain, teaches the system as recited in claim 8, wherein the sensor data includes at least one of audio data associated with the first physical region or image data associated with the first physical region (Daly, pp [21], [41]).
 	Regarding claim 17. (Currently Amended) Daly, as modified by Jain, teaches the method as claim 15 recites, further comprising:
 	receiving location data from a location database (Daly, Figures 1 and 2, pp [16]-[20]); and
 	wherein determining the first physical region is based at least in part on the location data (Daly, pp [16]-[20]).
15 recites, wherein the alert is sent to user devices within the first physical region (Daly, pp [30], [33], [45]).
 	Regarding claim 19. (Currently Amended) Daly, as modified by Jain, teaches the method as claim 15 recites, further comprising determining a second physical region based at least in part on the first physical region and the classification and wherein the alert is sent to user devices within the first physical region (Daly, pp [22]-[23], [30], [41]). 
 	Regarding claim 20. Daly, as modified by Jain, teaches the method as claim 15 recites, wherein the alert includes the classification (Daly, pp [22]-[23], [30], [41]).


8. 	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daly et al. (Publication No. US 2014/0162583) and further in views of Jain (Publication No. US 2015/0327039) and Martin et al. (Publication No. US 2021/0120394) 
	Regarding claim 2. (Original) Daly, as modified by Jain, does not teach the computer-implemented method as claim 1 recites, wherein determining the classification of the emergency includes inputting the emergency notification data and the 
 	Martin teaches “determining the classification of the emergency includes inputting the emergency notification data and the sensor data into a machine learned model and receiving the classification as an output from the machine learned model.” (Martin, pp [39], [45], [78]). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Daly and Jain, by incorporating teachings of Martin, method and system for providing an alternate communication pathway for emergency data to an emergency service provider (ESP) wherein emergency assistance system (EAS) the implements an automated process, e.g., using machine learning algorithm, crawling or scraping social media content such as social media activity, images from emergency, audio data from the emergency, video feed, location and any combination thereof, looking for users in distress and/or obtaining relevant information and directing the information to appropriate dispatch centers thus to improve the detecting and facilitating emergency communications to provide the best effort in helping distressed people in the most sufficient timely manner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY C HO/Primary Examiner, Art Unit 2644